Citation Nr: 1131666	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lentigo maligna (melanoma-in-situ), left cheek, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966.  According to his The DD-214 separation document, he had 3 years, 2 months and 27 days of additional service.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Prior to certification to the Board, the issue of entitlement to an increased rating for chloracne was withdrawn by the appellant.  Therefore, this issue is no longer on appeal and the Board will not address it.


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that he had service in the Republic of Vietnam.

2.  There is no evidence of lentigo maligna (melanoma-in-situ), left cheek, in service, or for approximately 32 years after service separation.

3.  The Veteran's currently diagnosed lentigo maligna (melanoma-in-situ), left cheek, is not among the disabilities for which presumptive service connection for herbicide exposure may be warranted.

4.  The evidence does not indicate that the Veteran's lentigo maligna (melanoma-in-situ) began in service or is related to service including based on exposure to herbicides.




CONCLUSION OF LAW

Lentigo maligna (melanoma-in-situ), left cheek was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in the case of entitlement to service connection for lentigo maligna (melanoma-in-situ), left cheek, to include as due to herbicide exposure. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Moreover, the August 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and a disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.   Concerning the claim for lentigo maligna (melanoma-in-situ), left cheek, to include as due to herbicide exposure, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease, including on a presumptive basis, and no evidence that any claimed disability may be related to the Veteran's military service other than the Veteran's conclusory, generalized lay statement which is insufficient to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders 129 S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In this case, the Veteran asserts that his currently diagnosed lentigo maligna (melanoma-in-situ), left cheek, is directly related to his military service, specifically to exposure to herbicides during his service in Vietnam.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, governing law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a) (6) (iii).  VA regulations also provide that, if a Veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, to include AL amyloidosis, chloracne, diabetes mellitus, type II; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21258 (May 7, 2009).

The record reflects that the Veteran had service in the Republic of Vietnam. Therefore, exposure to herbicides is established.  38 C.F.R. § 3.307(a) (6) (iii).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Private treatment records from Charles D. Kennard, M.D., P.A., reveal that beginning in October 1998, the Veteran was seen for evaluation of lentigo maligna  cell carcinoma located on his left cheek for several years.  He noted that the Veteran had a lifetime history of heavy sun exposure.  There was no previous history noted of skin cancer.  He underwent surgery in November 1998 to excise the lentigo maligna.  It was successfully removed although the Veteran underwent two additional surgeries to correct a lower eyelid condition created by serial excision of melanoma.

As noted above, the Veteran is presumed to have been exposed to herbicides in service.  Initial review of the record reveals that the claimed condition, lentigo maligna, is not among those disorders for which service connection can be granted on a presumptive basis due to herbicide exposure. See 38 C.F.R. § 3.309 (f). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).

Melanoma is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange. 38 C.F.R. § 3.309(e).  In fact, the Secretary has concluded, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is inadequate evidence of an association between exposure to herbicides and non-listed diseases such as melanoma.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395- 32,407 (June 12, 2007).  Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for melanoma. Accordingly, service connection for lentigo maligna (melanoma-in-situ) on a presumptive basis is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans'' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, the probative and persuasive medical evidence of record does not show that the Veteran's currently diagnosed lentigo maligna is directly related to military service, to include as due to herbicide exposure.  The Veteran's July 1964 enlistment examination, and his May 1966 separation examination, as well as his service treatment records show no evidence of lentigo maligna.    

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his lentigo maligna was directly related to herbicide exposure during his service in Vietnam.  He has not asserted that he experienced lentigo maligna in military service, to include as due to herbicide exposure, nor has he asserted that he has experienced continuity of symptomatology since service.  Rather, he has asserted his belief that his lentigo maligna (melanoma-in-situ) was caused by exposure to herbicides in service.  As noted above, based on studies by the National Academy of Sciences, the Secretary has determined that there is no relationship between herbicide exposure and melanoma.  The Veteran has presented no medical evidence indicating such a link.  The only evidence of a link is the Veteran's lay statements that he believes his lentigo maligna is related to exposure to herbicides.  Lay evidence is competent for some medical determinations.  See  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The relationship between exposure to herbicides and the development of lentigo maligna (melanoma-in-situ), however, is not one that is capable of lay observation or opinion.  Only medical evidence can provide the necessary link to service in this case, and there is no medical evidence of record. 

Because the Veteran's diagnosed lentigo maligna is not among those subject to presumptive service connection, and the probative and persuasive evidence of record does not relate his currently diagnosed lentigo maligna on a direct basis to his military service, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Entitlement to service connection for lentigo maligna (melanoma-in-situ), left cheek is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


